United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pacoima, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1845
Issued: April 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant, through his attorney, filed a timely appeal of an April 19, 2010
Office of Workers’ Compensation Programs’ merit decision. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation benefits based
on her failure to undergo vocational rehabilitation under sections 8104 and 8113(b) of the Act.
FACTUAL HISTORY
On April 23, 2003 appellant, then a 39-year-old letter carrier, filed an occupational
disease claim alleging that she developed lower back and right leg pain as a result of her
employment duties of twisting, bending and lifting. The Office accepted her claim for herniated
1

5 U.S.C. § 8101 et seq.

lumbar disc and lumbar radiculopathy on July 2, 2003. It accepted the additional conditions of
displacement of lumbar intervertebral disc with myelopathy and thoracic or lumbar neuritis or
radiculitis on July 17, 2009.
In a report dated May 26, 2009, appellant’s attending physician, Dr. Richard Feldman, a
Board-certified orthopedic surgeon, found that appellant was capable of working within
restrictions. The Office entered appellant on the periodic rolls on July 17, 2009. On that date, it
referred her for vocational rehabilitation services. The vocational rehabilitation counselor
completed a report on August 29, 2009 stating that the employing establishment was unable to
accommodate appellant’s restrictions.
In a report dated September 7, 2009, the vocational rehabilitation counselor determined
the positions available to appellant based on her education and skills.
Appellant telephoned the Office on September 29, 2009 and stated that she was currently
totally disabled and unable to cooperate with vocational rehabilitation efforts. In a letter dated
October 2, 2009, the Office informed her of her obligation to comply with vocation rehabilitation
efforts, and afforded her 30 days to contact the vocational rehabilitation counselor.
Dr. Feldman completed a note on November 9, 2009 and indicated that appellant must be
able to sit and stand as needed, could not lift over 10 pounds and could not perform constant
bending and stooping.
The vocational rehabilitation counselor completed a report on November 10, 2009 and
noted that appellant had investigated enrolling in Concorde Career College and that goal
selection was the medical-clerical field.
The Office noted that appellant was to begin school on November 23, 2009 as part of her
vocational rehabilitation plan. It directed her to attend class or sanctions would be enforced.
On December 2, 2009 the Office informed appellant that she could receive maintenance
compensation such as transportation, meals, etc., provided she maintained average progress and
attendance at the American Pacific College; ARISE Associates. This training had been designed
to prepare her for positions as either an insurance clerk; a receptionist, doctor’s office; or an
administrative assistant, according to an October 22, 2009 labor market survey. In a separate
letter dated December 2, 2009, the Office noted approving the plan to return to work in one of
these capacities and noted that appellant would earn approximately $22,360.00 per year in these
positions.
By letter dated December 14, 2009, the Office requested a report from Dr. Feldman
addressing appellant’s ability to participate in vocational rehabilitation efforts, noting that she
alleged that she was unable to participate in classroom instruction because of her back pain. In a
report dated December 18, 2009, Dr. Feldman examined her and diagnosed lumbar spinal
stenosis with increasing right leg radiculopathy. He noted that appellant had increasing
discomfort in her back radiating down her right leg and that she was having difficulty attending
school for her vocational rehabilitation. Dr. Feldman noted that prolonged sitting was a risk
factor for the development of back pain and suggested that she be allowed to alternate sitting and

2

standing. He stated that he was altering appellant’s anti-inflammatory medication, that if this
failed he would then consider epidural corticosteroid injection or surgical intervention.
In a report dated January 9, 2010, the vocational rehabilitation counselor stated that
appellant attended trial training classes through November 20, 2009, but left early due to
complaints of pain. On December 2, 2009 appellant focused on her physical concerns, but
ultimately agreed to try the full-time schedule.
The Office informed appellant on January 12, 2010 that she had refused to participate in a
training program as she had missed four days of school due to an upper respiratory infection. It
directed her to comply with the approved training plan within 30 days or her rehabilitation effort
would be terminated and her compensation reduced.
On March 22, 2010 Dr. Feldman stated that on March 23, 2010 appellant could work
only four hours a day with no constant sitting or standing.
The vocational rehabilitation counselor completed a report on March 31, 2010 and stated
that appellant had completed half of her training program. He noted that beginning in April she
planned to reduce her hours to four hours a day in accordance with Dr. Feldman’s report.
By decision dated April 19, 2010, the Office reduced appellant’s compensation benefits
as she failed to undergo vocational rehabilitation based on her capacity to earn wages as a
doctor’s receptionist.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.2 Disability means the
incapacity, because of an employment injury, to earn the wages the employee was receiving at
the time of injury. It may be partial or total.3 Once the Office accepts a claim, it has the burden
of proving that the disability has ceased or lessened before it may terminate or modify
compensation benefits.4
The Office may direct a permanently disabled employee to undergo vocational
rehabilitation.5 If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed, the Office, on review under 5 U.S.C. § 8128 and after finding
that in the absence of the failure the wage-earning capacity of the individual would probably
have substantially increased, may reduce prospectively the monetary compensation of the
individual in accordance with what would probably have been his or her wage-earning capacity
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

S.F., 59 ECAB 642, 646 (2008); Betty F. Wade, 37 ECAB 556, 565 (1986); Ella M. Garner, 36 ECAB 238,
241 (1984).
5

5 U.S.C. § 8104(a).

3

in the absence of the failure, until the individual in good faith complies with the direction of the
Office.6
Where a suitable job has been identified, the Office will reduce the employee’s future
monetary compensation based on the amount which would likely have been his or her wageearning capacity had he or she undergone vocational rehabilitation. It will determine this amount
in accordance with the job identified through the vocational rehabilitation planning process,
which includes meetings with the Office nurse and the employer. The reduction will remain in
effect until such time as the employee acts in good faith to comply with the direction of the
Office.7
ANALYSIS
Upon receiving medical evidence that appellant was not totally disabled for all work, but
was capable of working four hours a day with restrictions, the Office properly referred her to
vocation rehabilitation services. Appellant generally cooperated with the early and necessary
stages of the vocational rehabilitation effort as she met with the rehabilitation counselor and
underwent vocational testing. She also enrolled in and began classes as part of her vocational
rehabilitation. After attending classes in December 2009, appellant began to report that she was
incapable of remaining in class for the entire day.
Appellant submitted reports from Dr. Feldman dated December 18, 2009 and March 22,
2010 addressing her physical condition. Initially, Dr. Feldman stated that she had increasing
discomfort in her back radiating into her right leg and noted that prolonged sitting was a risk
factor for the development of back pain. He suggested that appellant be allowed to alternate
sitting and standing, but did not provide additional restrictions. However, on March 22, 2010
Dr. Feldman found that she could work only four hours a day with no constant sitting or
standing.
The Office found that the medical evidence supported appellant’s ability to participate in
the vocational rehabilitation program. The Board finds, however, that she has submitted
sufficient evidence that she was unable to participate in the designated vocational rehabilitation
program on a full-time basis.8 The Office has the burden of proof to justify any modification of
appellant’s compensation for wage loss, including any reduction under section 8113(b) of the
Act.9 Appellant submitted probative medical evidence supporting her position that full-time
6

Id. at § 8113(b).

7

20 C.F.R. § 10.519(a).

8

See Yusuf D. Amin, 47 ECAB 804 (1996) (where a psychiatrist and a clinical psychologist substantiated that the
employee’s headaches, as well as his accepted emotional condition, caused marked interference with his ability to
comprehend and follow instructions and marked impairment of other skills, such as the ability to make
generalizations or decisions, necessary to carry out vocational testing activities, the Board held that, as appellant did
substantiate his allegation of inability to participate in vocational rehabilitation with medical evidence, he did
establish good cause for his failure to fully cooperate with vocational rehabilitation).
9

James B. Christenson, 47 ECAB 775, 778 (1996); Patricia A. Keller, 45 ECAB 278 (1993); Wilson L. Clow, Jr.,
44 ECAB 157 (1992). Harold S. McGough, 36 ECAB 332 (1984); L.F., Docket No. 10-1119 (issued
February 1, 2011).

4

vocational rehabilitation efforts were beyond her physical abilities. The Office did not explore
the possibility of a part-time academic schedule. It took no further steps to develop the medical
evidence or to clarify appellant’s ability to attend training. For example, the Office does not
dispute that appellant missed four days of class because of a legitimate upper respiratory
infection. As such, the Board finds that the Office did not meet its burden to justify the penalty
under section 8113(b).
CONCLUSION
The Board finds that the Office improperly reduced appellant’s compensation for failing
to cooperate with vocational rehabilitation efforts.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

